       Case 1:14-cv-00964-KG-SCY Document 261 Filed 05/21/19 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW MEXICO
                       Before the Honorable Steven C. Yarbrough
                            United States Magistrate Judge

                                            Clerk’s Minutes

                                        Hernandez v. Fitzgerald
                                           14cv964 – KG/SCY

                                              May 20, 2019


Present for the Plaintiff:               Louren Oliveros
                                         Anna Martinez
                                         Alfonso Hernandez
                                         Brandon Cummings

Present for the Defendant:               Jonlyn Martinez
                                         Terry Pierce

Courtroom Clerk:                         Karen Grohman
Court Reporter:                          Julie Goehl


Type Of Proceeding:                      Jury Selection
                                         Total Time – 3 hours 29 minutes

Court in Session:                        8:26 AM – 8:39 AM
                                         9:20 AM – 11:02 AM
                                         11:18 AM – 12:24 PM
                                         12:34 PM – 12:54 PM
                                         12:59 PM – 1:07 PM


Clerk’s Minutes:

 8:26 am           Counsel enter their appearances. The Court asks the parties to address any
                   preliminary matters.

 8:29 am           Counsel for Plaintiff inquires about going over the witness list with the jury.
                   She advises she will not be calling several witnesses pursuant to Court orders
                   or being unable to locate them. The parties discuss potential depositions
                   between now and trial.

 8:33 am           Counsel for Plaintiff advises she wishes to voir dire on the subject of a prior
                   settlement between Plaintiff and the City/APD. Counsel for Plaintiff
     Case 1:14-cv-00964-KG-SCY Document 261 Filed 05/21/19 Page 2 of 3



             preserves her objection to the admissibility of that evidence at trial. Counsel
             for Plaintiff advises that certain jury questionnaires are incomplete.

8:38 am      Counsel for Defendant advises that Mr. Krantz is on her witness list. Counsel
             for Defendant advises she is not calling Mr. Bustamante or Dr. Caffery.

8:39 am      The Court is in recess.

9:20 am      The Court is in session. The Court introduces the court staff who will be
             present at jury selection and trial.

9:21 am      The Court reads the parties’ statement of the case.

9:23 am      The Court addresses the jury pool to explain trial and jury selection process.

9:27 am      The Court administers the oath to jury pool. The Court explains when trial
             will take place and asks for serious scheduling conflicts. Several jurors
             address their scheduling needs.

9:37 am      Juror #15 indicates he knows Plaintiff personally.

9:38 am      The Court inquires as to whether the potential jurors are able to follow
             Court’s instructions and follow the law.

9:44 am      The Court introduces the attorneys and those present for each side.

9:49 am      The parties describe their witness list to the jury panel.

9:52 am      Bench conference with Juror # 15.

9:54 am      Bench conference concluded. Plaintiff’s counsel begins to voir dire.

10:54 am     Plaintiff’s counsel concludes voir dire. The Court excuses jury panel. The
             Court addresses attorneys regarding the ruling on evidence of the prior
             settlement. The Court explains it would not consider admission of bias based
             on that evidence to be a proper for-cause challenge.

11:02 am     The Court is in recess.

11:18 am     The Court is in session. Defendant’s counsel begins to voir dire.

11:56 am     Defendant’s counsel concludes voir dire. The Court questions the jury panel.

12:00 pm     Bench conference with Juror #17 about his unavailability for trial.

12:03 pm     Bench conference with Juror #19 about his unavailability for trial.

12:05 pm     Bench conference with Juror #5 about his unavailability for trial.

12:09 pm     Bench conference with Juror #14 about his unavailability for trial.
     Case 1:14-cv-00964-KG-SCY Document 261 Filed 05/21/19 Page 3 of 3



12:15 pm     Bench conference with Juror #12 about her unavailability for trial.

12:17 pm     Bench conference with Juror #11 about his unavailability for trial.

12:22 pm     Bench conference with Juror #10 about his unavailability for trial.

12:23 pm     Bench conference with Juror #9 about his unavailability for trial.

12:24 pm     The Court is in recess.

12:34 pm     The Court is in session with attorneys for both sides to discuss challenges to
             potential jurors. Plaintiff moves to strike for cause Jurors #5, #10, #11, #14,
             #15, #17, and #19. Defendant agrees to striking Jurors #5, #11, #14, #15, and
             #19. The Court excuses Juror #15 because of his relationship with Plaintiff.
             The Court excuses Jurors #5, #11, #14, and #19 due to the financial hardship
             that would result from missing a week of work. The Court explained that
             Juror #10 would not be excused for cause because he was rehabilitated when
             he said he could follow the Court’s instructions. And the Court ruled that
             Juror #17 would not be excused for cause because he also said he could
             follow the Court’s instructions and he was not in the same position with
             respect to the other jurors in terms of financial hardship to be out of work for
             the week of trial.

             Plaintiff and Defendant accept Jurors #1 and #2. Defendant rejects Juror #3.
             Plaintiff and Defendant accept Jurors # 4, #6, and # 7. Plaintiff strikes Jurors
             #8 and #9. Plaintiff and Defendant accept Juror #10. Defendant strikes Juror
             #12. Plaintiff strikes Juror # 13. Plaintiff having used all three of his
             peremptory challenges, Defendant accepts Jurors # 16 and 17.

             The Court explains that it will break for lunch and requests attorneys to return
             to Court at 2:30 pm to argue deposition designations and objections.

12:54 pm     The Court is in recess.

12:59 pm     The Court is back in session. The Court reads the names of the jurors chosen:
             Jurors #1; #2; #4; #6; #7; #10; # 16; and #17.

1:02 pm      The Court excuses the rest of the jury panel.

1:02 pm      The Court administers oath to jury. The Court issues departing instructions.

1:07 pm      The Court excuses the jury. Attorneys are to be back in court at 2:30 pm. The
             Court is in recess.
